Citation Nr: 1701131	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the neck. 

2. Entitlement to service connection for degenerative disc disease of the lower back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1957 to February 1960 and February 1960 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's current neck disability and service. 

2. The weight of the evidence is against finding a nexus between the Veteran's current back disability and service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2015).

2. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A. Neck

In October 2006, treatment records show an initial treatment with spinal manipulation and physical therapy for neck problems. The private physician reported that the Veteran did not return for any further treatments. The Veteran had a cervical spine MRI in March 2009 that showed severe degenerative changes with disc bulges and spinal stenosis at C4-5, C6 and T1. The Veteran, at that treatment session, also reported pain in his neck that has had a gradual onset since October 2006 when the Veteran began having pain after doing some heavy work. In a March 2016 statement, the Veteran reported that he began taking pain and arthritis medication at 26 years of age and is still taking medication at the age of 76. 

The Veteran has a current disability for VA purposes in his neck and, therefore, element (1) is satisfied. 

However, the Veteran does not allege nor is there evidence of a neck injury in service. While the Veteran indicates that he began treatment for arthritis when he was 26. The earliest report of neck pain is from October 2006 and there is no indication in the treatment records of any ongoing treatment for arthritis prior to October 2006. 

The evidence does not support a finding of in-service incurrence of a neck injury nor any relationship between service and the Veteran's current condition. Therefore, elements (2) and (3) are not met and the claim must be denied. 

Presumptive service connection for cervical arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1966 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Back

The Veteran reported in a March 2008 statement that he sustained a back injury in Gelnhausen, Germany while off loading ammunition. He reported that his foot slipped on the frozen ground covered with snow and caused him to fall with approximately 170 pounds of ammunition. The Veteran concedes that there is neither record of this incident nor any treatment of the injury in his files. 

A lumber spine MRI in September 2009 revealed moderate hypertrophic cassette degenerative changes present at L5-S1. The Veteran also submitted a statement in March 2008 that documents that injection treatment for his back began in February 2007. In a March 2016 statement, the Veteran reported that he began taking pain and arthritis medication at 26 years of age and is still taking medication at the age of 76.

In terms of service treatment records, there are several entries related to back pain. In November 1958, the Veteran complained of low back pain during a visit to the V.D. clinic. In January 1961, the Veteran reported a back ache with tenderness on palpation noted. In February 1962, the Veteran reported back pain during a visit to the V.D. clinic. There is also another entry in February 1962 noted low back pain but without any indication of causation or treatment. 

The Veteran had a VA examination in September 2009 that opined that it was less likely as not that the Veteran's back disability was caused by military service. The VA examiner noted the December 1959 separation physical showed no reports of back problems. The Veteran then re-enlisted and did have a February 1962 notation of low back pain but the VA examiner notes there was no further treatment. The VA examiner notes that there are previous episodes of low back pain but they were all in conjunction with urinary tract infections. Finally, the December 1965 separation examination does not show any reports of back problems. There was also no medical evidence to support continued treatment immediately following military service. 

The weight of the evidence does not support finding a nexus between the Veteran's in-service reports of back pain and his current disability. His first post-service back treatment was in February 2007. Moreover, the Veteran's separation examinations were both silent as to reports of back problems. This evidence suggests that he did not have a back disability upon leaving military service.  Finally, the VA examiner thoroughly considered the record and the Veteran's reports of back pain in service and found no link to the Veteran's current disability. There is no positive medical opinion in support of the claim, and while the Board has carefully considered the Veteran's account; in total the preponderance of the evidence remains against the claim.  Therefore, the Veteran's claim must be denied. 

Presumptive service connection for lumbar spine arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1966 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented his conditions. 


ORDER

Entitlement to service connection for a neck disorder is denied. 

Entitlement to service connection for a low back disorder is denied. 

 


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


